Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's amendment (“Am.”) filed on February 21, 2022 has been entered.
Specification Objection
1.	The disclosure is objected to because of the informalities, e.g., each feature of the claimed invention such as the battery of the first and second electric power sources 34 and 36 in claims 1, 6 and 23 (see Pub. No. 20220063754 (“Pub.’754”) of this application at, e.g., ¶¶ 14-15 and 75-76); and the capacitor in claim 23 (Pub.’754 ¶ 76) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).   Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (hereinafter “BRI”) using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (“PHOSITA”).  The BRI of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is(are) an accommodating structure in claims 1, 9 and 22; a controller in claim 12; and an informing unit in claim 21.  See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) cited in MPEP § 2181.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(b) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to
perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
35 USC § 103
1.	Claims 1, 3-4, 6 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu’95 (US 20170305395) in view of De Perini (20080210046 cited in the IDS filed on February 21, 2022).
Claim 1
Komatsu’95 teaches an operating device (10, ¶ 41 et seq.) for a human-powered vehicle, comprising:
	a base member (12, ¶ 47 et seq.);
	an operating member (14) movably coupled to the base member (12);
an accommodating structure (18, FIGS. 1, 4; ¶¶ 46, 55) configured to accommodate a first electric power source (including a battery 37B in a battery holder 38B hereinafter “37B, 38B” as shown in FIGS. 1 and 4, ¶ 66); and
	a second electric power source (including a second electric energy generation element 39B, FIGS. 1 and 4, ¶ 66) electrically connected so as to supply electricity to a wireless communicator (32, FIG. 4, ¶¶ 46, 55, 65), the second electric power source (39B) being separate from the first electric power source (37B, 38B, FIGS. 1 and 4), wherein:
	the first electric power source (37B, 38B) includes a battery (37B, ¶ 66), and 
the first electric power source (37B, 38B) and the second electric power source (39B) are each provided at different planes in the base member (12).  Ibid. ¶¶ 3-26, claims 1 and 11-12.
	In summary, Komatsu’95 teaches the invention substantially as claimed.  However, 
Komatsu’s second electric power source does not include a battery.
	De Perini teaches the electric power source including the battery in order to generate the electric energy autonomously for De Perini’s device (id. ¶ 169).  As noted, the use of battery in order to generate the electric energy autonomously is well known.  See MPEP § 2144.03 and, e.g., the battery 24 in US 20180001960 of Pasqua and the primary and secondary batteries of power source 40 in FIG. 2 of US 20210144453 of Komada (id. ¶ 131) also cited in the IDS filed on February 21, 2022 and/or other references cited in the record.
It would have been obvious to the PHOSITA before the effective filing date (“EFD”) of the application to include the battery in Komatsu’95’s second electric power source since it would, generate the electric energy autonomously for Komatsu’95’s device as taught or suggested by De Perini.  The use of battery for Komatsu’95’s second electric power source would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
	Claim 3
Komatsu’95’s accommodating structure (18) includes an electrical contact (40B, FIGS. 1 and 4, ¶ 66) configured to be in contact with the first electric power source (37B, 38B, FIG. 4) in an accommodation state where the accommodating structure (18) accommodates the first electric power source (37B, 38B), and the second electric power source (39B) is configured to be electrically connected to the electrical contact (40B, FIG. 4).  See the plain meaning (MPEP § 2111.01) of “electrical contact” in common dictionaries such as Google Search cited in the record.  
	Claim 4
	Komatsu’95’s electrical contact (40B) is configured to connect the first electric power 
source (37B, 38B) and the second electric power source (39B) in parallel as seen in FIG. 1.
	Claim 6
	Komatsu’95’s first electric power source (37B, 38B) includes a primary battery (37B), and the second electric power source (39B) includes a secondary battery (id. ¶ 66).
	Claim 11 
	Komatsu’95 teaches the base member (12) extending in a longitudinal direction and including a first end portion (12A, ¶ 46) configured to be coupled to a handlebar (H), and a second end portion (12B) opposite to the first end portion (12A) in the longitudinal direction, and at least one of the accommodating structure (18) and the second electric power source (39B) provided to the base member (12) as seen in FIG. 1.
	Claim 12
Komatsu’95 teaches a controller (32A, 32B; FIG. 4; ¶¶ 60, 68) configured control an electric supply from at least one of the first electric power source (37B, 38B) and the second electric power source (39B) based on an information relating to at least one of the first electric power source (37B, 38B) and the second electric power source (39B).
	Claim 13
	Komatsu’95’s information includes or is capable of including a first electrical state/voltage of the first electric power source (37B, 38B), and a second electrical state/voltage of the second electric power source (39B), and Komatsu’s controller (32A, 32B) is configured to control the electric supply from at least one of the first electric power source (37B, 38B) and the second electric power source (39B) based on at least one of the first electrical state and the second electrical state (¶¶ 66-69).  
On the one hand, Komatsu’95’s controller (32A, 32B) is a voltage controller (32F, FIG. 4,
¶¶ 66-69) similarly to Applicant’s voltage controller (63, FIG. 7, Spec. 97).  Thus, Komatsu’95’s controller (32A, 32B) is expected to inherently behave or perform similarly to Applicant’s controller (63).  In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 139 (Fed. Cir. 1986); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985); In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) cited in MPEP §§ 2131.01, 2112-2112.02. 
On the other hand, it is well settled that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 14
Komatsu’95’s controller (32A, 32B) is configured to start or capable of starting to charge the second electric power source (39B) using electricity stored in the first electric power source (37B, 38B) if the first electrical state/voltage meets a first charging-start condition and/or if the second electrical state/voltage meets a second charging-start condition (id. ¶¶ 66-69).  See also
stare decisis cited in claim 13 above.
	Claim 15
Komatsu’95’s controller (32A, 32B) is configured to stop or capable of stopping the charging of the second electric power source (39B) if the first electrical state/voltage meets a first charging-stop condition and/or if the second electrical state (voltage) meets a second charging-stop condition (¶¶ 66-69).  See also stare decisis cited in claim 13 above.
	Claim 16
Komatsu’95’s controller (32A, 32B) is configured to start to supply or capable of supplying
the electricity from the second electric power source (39B) to an electric component (e.g., a wireless communication unit 32, ¶ 65 et seq.) if the first electrical state/voltage meets a first supplying-start condition and/or if the second electrical state/voltage meets a second supplying-start condition (¶¶ 65-69).  See also stare decisis cited in claim 13 above.
Claim 17
Komatsu’95’s controller (32A, 32B) is configured to stop or capable of stopping the supplying of electricity from the second electric power source (39B) to the electric component if the first electrical state/voltage meets a first supplying-stop condition and/or if the second electrical state/voltage meets a second supplying-stop condition (¶¶ 66-69).  See also stare decisis cited in claim 13 above.
	Claim 18
Komatsu’95’s first electrical state includes or is capable of including at least one of a first output voltage of the first electric power source (37B/38B), a first output (alternating) current (¶ 66) of the first electric power source (37B/38B), and a first remaining level of the first electric power source (37B/38B), and the second electrical state/voltage includes at least one of a second output voltage of the second electric power source (39B), a second output (alternating) current of the second electric power source (39B), and a second remaining level of the second electric power source (39B).  Ibid. ¶¶ 66-69.  See also stare decisis cited in claims 1 and 13.
	Claim 19
	Komatsu’95’s operating device (10) further comprises a detector (32D, 32E, FIGS. 4-5)
 configured to detect/recognize/encrypt the information (¶¶ 61-62).
	Claim 20
	Komatsu’95’s controller (32A, 32B) includes a memory (32B, FIGS. 4-5, ¶ 60) connected
to the detector (32D, 32E) so as to store the information detected by the detector (32D, 32E).
	Claim 21
Komatsu’95 teaches an informing unit (34A/34B, FIGS. 4-5) configured to inform a user of the information (¶¶ 58, 63-64, 68, 74-75, etc.).	
2.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Komatsu’95 in view of De Perini as applied to claim 3 above and further in view of Miki et al. (US 20090315692).
	Komatsu’95 and De Perini teach the invention substantially as claimed.  However, Komatsu’95 and De Perini do not teach the electrical contact includes a positive contact and a negative contact separated from the positive contact, and the second electric power source is configured to be electrically connected to the positive contact and the negative contact.
	Miki teaches the electrical contact includes a positive contact (160, FIG. 21) and a negative contact (156, FIG. 21) separated from the positive contact (160), and the electric power source (battery 166, FIG. 19) configured to be electrically connected to the positive contact (160) and the negative contact (156) in order to supply power to the electric circuit (id. ¶ 81).
It would have been obvious to the PHOSITA before the EFD of the application to make Komatsu’95’s electrical contact including the positive contact and the negative contact separated from the positive contact, and Komatsu’95’s second electric power source configured to be electrically connected to the positive and negative contacts since it would supply power to Komatsu’95’s electric circuit as taught or suggested by Miki.  KSR.
3.	Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu’95 in view of De Perini as applied to claim 1 above and further in view of Komatsu’04 (US 20180057104).
	Claim 7
Komatsu’95 teaches a first substrate (in the electrical unit 18 shown in FIGS. 1 and 4 (id. ¶¶ 46, 63, 65) wherein the second electric power source (39B) is electrically connected to the first substrate (FIG. 4).
	Komatsu’95 and De Perini teach the invention substantially as claimed.  However, Komatsu’95 and De Perini do not teach the first substrate extending along a first reference plane.
	Komatsu’04 teaches the first substrate (363, e.g., FIGS. 14-15, 17, 19, 20; ¶ 172 et seq.) extending along a first reference plane (363) in order to electrically connected to the electric power source (68).
	It would have been obvious to the PHOSITA before the EFD of the application to extend Komatsu’95’s substrate along the first reference plane since it would electrically connect to Komatsu’95’s second electric power source as taught or suggested by Komatsu’04.
Claim 8
Komatsu’95’s second electric power source (39B) is electrically mounted on the first substrate (FIG. 4, id. ¶¶ 46, 63, 65).
Claim 10
Komatsu’04 teaches the first substrate (363, FIGS. 14-15, etc.) being provided between the accommodating structure (70, ¶ 141) and the second electric power source (68A, FIG. 14, ¶ 137).
35 USC § 102/103
	Claims 22-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative,
under 35 U.S.C. 103 as obvious over Komatsu’95.
	Claim 22
Komatsu’95 teaches an operating device for a human-powered vehicle, comprising:
a base member (12);
an operating member (14) movably coupled to the base member (12);
an accommodating structure (18) configured to accommodate a first electric power source (37B, 38B); and
a second electric power source (39B) electrically connected so as to supply electricity to a wireless communicator (32), the second electric power source (39B) being separate from the first electric power source (37B, 38B), wherein
the first electric power source (37B, 38B) is not rechargeable (id. ¶ 66) and the second electric power source (39B) being rechargeable (id. ¶ 69), 
the first electric power source (37B, 38B) and the second electric power source are (39B) each provided at different planes in the base member (12) as seen in FIG. 1.
As noted, Komatsu’85’s battery 37B is a primary battery; thus, it is not rechargeable as seen, e.g., publications “What are primary batteries?” of upsbattery.com © 2018, “Primary Battery vs Secondary Battery/Difference between Primary Battery and Secondary Battery” of RF Wireless World 2012, and/or “What kind of batteries exists?” of visblue A/S ©2020. In addition, Komatsu’95 teaches that the electric-energy generation element 39 can be charged to a rechargeable battery (not shown) if necessary, and in that case, the rechargeable battery is provided in the power supply 36 (FIG. 4) instead of or in addition to the battery 37 (see also Applicant’s remarks in Am. p. 15).  Thus, under BRI standard during examination, when Komatsu’95’s power supply (36B) comprises the battery (37B) and the rechargeable battery (39B), these two batteries (37B and 39B) read on the claimed first and second electric power sources.  
Claim 22 is anticipated by Komatsu’95 because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Komatsu’95. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.  
	Alternatively, it would have been obvious to the PHOSITA before the EFD of the application to charge Komatsu’95’s electric-energy generation element/second electric power source to a rechargeable battery since it would form Komatsu’95’s second electric power source as the rechargeable battery to provide the power voltage for operating Komatsu’95’s wireless communication unit as explicitly taught or suggested by Komatsu’95 (id. ¶ 69).
Claim 23
Komatsu’95’s first electric power source (37B, 38B) is a primary battery (37B, ¶ 66), and second electric power source (39B, FIG. 4) is a rechargeable battery (¶ 69).
Indication of Allowable Subject Matter
1.	Claim 9 is allowed.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Syouge (US 20190351965) teaches primary and secondary batteries for power
source (PS3, ¶ 146); and
b.	Kao (US 20200010143) teaches the rechargeable and non-rechargeable batteries for power supply unit (31, FIG. 3).  Ibid. ¶¶ 32-34.
Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive.
	First, regarding claim construction, Applicant asserted that the terms “operating member” and “accommodating structure” are structural terms that would be recognized as such by a person having ordinary skill in the art (PHOSITA); thus, they do not invoke interpretation under 35 USC 112, sixth paragraph (Am. pp. 11-12). 
	As Applicant noted, MPEP § 2181 states:  
If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f)  will not apply.  (Bold for emphasis)

	In the instant case, the Examiner agrees that when the PHOSITA reads the specification (see Spec., e.g., ¶¶ 61 and 68 et seq.), the PHOSITA would understand that the term “operating member” covers a class or identifies the structures by their function, i.e., the brake levers that operate a brake device (Spec. ¶ 61).  Thus, the Examiner withdraws the interpretation of the term “operating member” under 35 U.S.C. 112, sixth paragraph.  
However, with respect to the term “accommodating structure,” note that claims 1, 9 and 22 recite “an accommodating structure configured to accommodate a first electric power source” (bold and emphases added).  
Applying the three-prong test in MPEP § 2181(I) and following the Court’s mandate in Williamson supra: "[w]hen a claim term lacks the word 'means,' the presumption can be overcome and § 112 [f] will apply if the challenger demonstrates that the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function"' (bold for emphasis), in the instant case:
(A)	the claim limitation uses a term “structure” as a substitute for “means” that is a
generic placeholder (also called a nonce term or a non-structural term having no specific structural
meaning) for performing the claimed function “to accommodate…”; 
(B)	the generic placeholder “structure” is modified by functional language, or another linking word or phrase, such as “configured to”; and 
(C)	the generic placeholder “structure” is not modified by sufficient structure, material, or acts for performing the claimed function “to accommodate…” 
In summary, claims 1, 9 and 22 do not recite sufficiently definite structure(s), or else recite the claimed function “to accommodate a first electric power” without sufficient structure(s) for performing the function. Therefore, the term “accommodating structure” does invoke the interpretation under 35 USC 112(f) as mandated by the Court in Williamson.  See, e.g., the term “mechanism for moving said finger” in Welker Bearing Co. v. PHD Inc., 550 F.3d 1090, 89 USPQ2d 1289 (Fed. Cir. 2008) cited in MPEP § 2181, and the term “colorant selection
mechanism” in M.I.T. v. Abacus Software, 462 F.3d 1344, 80 USPQ2d 1225 (Fed. Cir. 2006) also
cited in MPEP § 2181.		
	Second, the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Komatsu’05 is withdrawn.  Applicant’s arguments on pp. 12-14 are deemed to be moot in view of new grounds of rejections above.  Similarly, Applicant’s arguments regarding new claim 22 are
moot in view of new grounds of rejections.
	In view of the foregoing, the Examiner respectfully submits that the application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656